I think the time in which protest to an application to appropriate water may be made is within thirty days after completion of the publication of notice of the application to appropriate. Certain it is that section 100-3-7 gives the right to protest against the granting of the application to appropriate. No provision for publishing notice or protesting is provided in relation to making proof of beneficial use. In fact, sections 100-3-16 and 100-3-17 seem to contemplate that proof is a matter between the applicant who files application to appropriate and the state engineer, and if the latter is satisfied, he issues the certificate. The important matter to note is that neither the state engineer's "acceptance" of the application nor his issuing of the certificate can in any way disturb prior rights whether or not such prior users protest or whether they succeed in their protest. A reading of the whole statute seems to reveal what the purpose of the application is. It contemplates cases where there is probable cause to believe there are still unappropriated waters and to give the first proper applicant the priority on those unappropriated waters if any. Thus is provided mechanism to hurry such applicant along in the putting of such water to *Page 381 
use or to step out and let some one else use it. Sections 100-3-11 and 100-3-12. He cannot file on it and sit idly by waiting for it to become more valuable. Speculation in water rights is sought to be avoided.
If the acceptance of the application to appropriate, whether over or in absence of protest, does not affect vested prior rights, what is the purpose of permitting protest? Twofold: One to permit those with rights on the stream in which all water had been appropriated to prevent some one, especially above them, making trouble under claimed rights, and thus forcing them to seek injunction to obtain their water. In other words, to prevent him from becoming a nuisance. The second reason is, as indicated, to permit others who desire to appropriate to show that the applicant is not in earnest; that he is interjecting himself for bargaining purposes or that he can never put the water to beneficial use. Also for the purpose of giving the state engineer any information as to its interference with more beneficial use. A protestant might furnish valuable information in several regards. But, as holds the opinion, in any case the issue, whether before the state engineer or on appeal to the district court or on appeal to this court, is only on the matter of whether there was probable reason to believe there was unappropriated water. The issue ordinarily cannot be expanded to include the consideration of relative rights or to vest the applicant with a right to appropriate, but only with a right to have the status of an applicant determined, which itself, as indicated in the case of Little Cottonwood Water Co. v.Kimball, 76 Utah 243, 289 P. 116, is a valuable right.
Where I differ from the opinion in this case is in its implication that the question as to whether or not there are unappropriated waters is still open to protests by others at the time of making proof. If the protests are not made under section 100-3-7 within the thirty-day period, then the issue as far as the applicant is concerned, that there are probable unappropriated waters, is settled. Of course, if he makes proof of putting water to beneficial use and it is water to *Page 382 
which some one else is entitled, the certificate making him an appropriator is useless because, as a matter of fact, there will be nothing left after all the other prior appropriators get their water. And a decree adjudicating the rights on the river system might show such appropriator really had nothing but a potential right which might only yield fruit if some prior appropriator abandoned or lost his water right. But I think that when an application is accepted and no protests are filed within the thirty-day period and the engineer finds there are unappropriated waters and that the proposed use will not impair the value of existing rights or interfere with the more beneficial use of the water, then the right of the applicant to proceed to put to beneficial use is fixed. He may not be able to put unappropriated water to beneficial use because in reality there is none, but that does not mean to say that persons who have not protested within the thirty-day period fixed by the advertisement of the application still have the right to come in and protest against permitting the application at the time he endeavors to make proof. They may point out to the applicant and the state engineer that he is using appropriated waters in making proof, but they cannot affect his status as an applicant.
If, in diverting waters, he is taking some lower user's water, he will be stopped in his tracks by injunction and will never be able to make proof of a beneficial use. But if no one stops him and he diverts water and makes the proper showing of completion of works and application of water to a beneficial use, he is entitled to a certificate of appropriation. As before stated, this gives him no rights as against prior appropriators and if he is taking their water he may be stopped at any time.
In the ordinary case of a flowing stream, the engineer with his water data can add up all the appropriations and compare the total with his data and come to a fairly accurate conclusion as to whether there are unappropriated waters. It is the rarer cases, such as the one at hand, which cause the confusion. Here is a wash which varies in width from *Page 383 
200 to 500 feet and the water courses under and through the gravel in diffuse fashion. So it is only when the applicant channels the wash and confines the water that it can be determined whether there is more than the Terrys have appropriated. And this has led the writer of the prevailing opinion to conclude as a practical proposition that the period of action by the state engineer on the application for determining whether there are appropriated waters, extends to the time of making proof of beneficial use. But there is nothing to prevent the applicant from trenching the wash before he makes the application so as to present a situation to the state engineer at the time he files his application to appropriate and in regard to which the latter may make his examination. This is really a part of the demonstration that the applicant must make as to the physical situation before he can convince the engineer that there are unappropriated waters in the wash. The engineer otherwise may reject the application. The engineer is not compelled himself to do the physical work necessary to determine whether there are unappropriated waters in the wash. The physical situation is such that the applicant, as a preliminary to the application or while it is pending, may have to do work in order to demonstrate or to permit the engineer to determine whether there is probable cause to believe there are in the wash unappropriated waters.
This would bring us to the same result but would not hold that the question which the engineer is required to decide on the filing of the application, as to whether there were unappropriated waters in a wash or stream, was still open for decision when the works are completed and proof made of the application of water to a beneficial use. Of course, as stated before, if the applicant fails to obtain water to put to beneficial use, he cannot make proof of an application to beneficial use. *Page 384